UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1361


MENGISTU TAYE,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 20, 2018                                     Decided: October 4, 2018


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mengistu Taye, Petitioner Pro Se. Jessica Eden Burns, John Frederick Stanton, Office of
Immigration Litigation, Claire L. Workman, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mengistu Taye, a native and citizen of Ethiopia, petitions for review of an order of

the Board of Immigration Appeals (Board) denying his motion to reconsider its denial of

his seventh motion to reopen. Because Taye fails to raise any arguments that challenge the

propriety of the Board’s denial of his motion to reconsider in his informal brief, we find

that he has failed to preserve any issues for review. See 4th Cir. R. 34(b) (directing

appealing parties to present specific arguments in an informal brief and stating that this

court’s review on appeal is limited to the issues raised in the informal brief). Accordingly,

we deny the petition for review. See In re Taye (B.I.A. Mar. 6, 2018). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                             2